J-A21036-14

NON-PRECEDENTIAL DECISION              SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                         Appellee         :
                                          :
              v.                          :
                                          :
KELTON PRILLERMAN,                        :
                                          :
                         Appellant        :
                                          :     No. 2096 EDA 2013


         Appeal from the Judgment of Sentence Entered July 18, 2013,
                In the Court of Common Pleas of Bucks County,
             Criminal Division, at No(s): CP-09-CR-0000825-2013


BEFORE: BOWES, OTT and STRASSBURGER*, JJ.

MEMORANDUM BY: STRASSBURGER, J.:                   FILED AUGUST 27, 2014

        Appellant, Kelton Prillerman, appeals pro se from the judgment of

sentence entered July 18, 2013, following his convictions for driving under

the influence of a controlled substance (DUI), registration card to be signed

and exhibited on demand, and general lighting requirements.1 We affirm.

        On November 18, 2012, Appellant was arrested and charged with,

inter alia, the aforementioned offenses.2

bench trial on July 18, 2013. On the day of trial, Appellant appeared pro se



1
    75 Pa.C.S. §§ 3802(d)(2), 1331(b), and 4303(b), respectively.
2
  A third summary offense, operating a vehicle without required financial
responsibility, 75 Pa.C.S. § 1786(f), was dismissed at App
hearing. N.T., 7/18/2013, at 14-16.


* Retired Senior Judge assigned to the Superior Court.
J-A21036-14


and explained to the court that he wished to represent himself as he did not

qualify for the services of a public defender.       N.T., 7/18/2013, at 6.

Following a lengthy colloquy on the record by the trial court, Appellant

waived his right to counsel and the case proceeded to trial. Id. at 3-14.

Appellant was convicted of all counts and was sentenced to not less than

seventy-two hours nor more than six months of incarceration at the DUI

charge. Appellant was also sentenced to pay the costs of prosecution and an

aggregate fine of $1050, and to complete alcohol highway safety classes.

      Appellant timely filed a notice of appeal.     By order dated July 23,

2013, Appellant was directed to file a statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b) within 21 days.       He failed to do so.

However, on September 12, 2013, Appellant mailed a letter to the trial court




                                        3



letter also appeared to include vague challenges to timely discovery

disclosure, the lack of a jury trial, and an alleged impermissible burden shift

that occurred following trial. Id. The trial court issued a 1925(a) opinion on

October 23, 2013. This appeal followed.

      Before

determine whether the claims were properly preserved for our review. The


3




                                      -2-
J-A21036-14


trial court determined that Appellant waived all of his claims by filing his

1925(b)    statement   late   without   good    cause.   Trial   Court   Opinion,

10/23/2013, at 1.4 We agree.

      It is well-

materials filed by a pro se litigant, pro se status generally confers no special

                                Commonwealth v. Lyons, 833 A.2d 245,

252                                                               pro se litigant

must comply with the procedural rules set forth in the Pennsylvania Rules of

             Id

and well-settled, and firmly establishes that: Rule 1925(b) sets out a simple

bright-line rule, which obligates an appellant to file and serve a Rule 1925(b)

                                  Commonwealth v. Hill, 16 A.3d 484, 494

(Pa. 2011) (internal footnotes omitted).        Instantly, Appellant failed to



      Moreover, we agree with the trial court that Appellant has also waived

his claims as the result of his failure to identify the issues he sought to raise

on appeal with any degree of specificity in his untimely 1925(b) statement.



4

                                        n that Appellant failed to order the
transcripts necessary to dispose of his claims in violation of Pa.R.A.P.
1911(a). Trial Court Opinion, 10/23/2013, at 2-3. The record reflects that
the Commonwealth ordered the trial transcript and a copy is included in the
certified record; we nonetheless agree with the position of the trial court

dismissal of his appeal. Pa.R.A.P. 1911(d).


                                        -3-
J-A21036-14


Commonwealth v. Heggins, 809 A.2d 908 (Pa. Super. 2002) (holding that

a concise statement of matters complained of on appeal which is too vague

to allow the court to identify the issues raised on appeal is the functional

equivalent of no concise statement at all).



been preserved properly, we would have grounds to dismiss this appeal due

                             omply with Pa.R.A.P. 2116 and 2119. Most



discernible legal argument for our analysis.     Rule 2101 grants us the

authority to dismiss an appeal when the defects in a brief are substantial.

The fact that Appellant is pro se does not excuse his complete failure to

comply with the Rules of Appellate Procedure, nor does it entitle him to have

this Court advocate on his behalf.    Commonwealth v. Rivera, 685 A.2d
1011, 1013 (Pa. Super.

developed in briefs, [and] when the briefs are wholly inadequate to present



      For all of the foregoing reasons, we affirm Appell

sentence.

      Judgment of sentence affirmed.




                                       -4-
J-A21036-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/27/2014




                          -5-